DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 2007/0227167) in view of Nakamura (US 5,142,879) and Lord (US 2011/0173999).
	As to claim 1, Shapiro teaches a split air conditioning system capable having components provided at an outdoor installation and components provided at an indoor installation (Fig. 1), the indoor components including an evaporator 28 in thermal communication with a volume of indoor air to be conditioned and a blower (paragraph 16), the system comprising:
	a refrigerant line 12 configured to transport a refrigerant through a circuit, wherein the line 12 is configured to be fluidly coupled to the indoor evaporator 28 such that refrigerant in the line 12 thermally communicates with the volume of indoor air to exchange heat therewith (Fig. 1),  
	a compressor 16 in fluid communication with a suction portion 34 of the refrigerant circuit, the compressor 16 configured to move the refrigerant through the line 12, wherein the refrigerant at an outlet of the compressor 16 necessarily has a temperature that is a first temperature;
	a condenser 24 in fluid communication with the refrigerant line 12 and configured to perform heat exchange between the refrigerant and a fluid external to the circuit (Fig. 1);
	a controller 38 in communication with a sensor 40 configured to measure a suction pressure of the refrigerant, the controller being configured to:
	receive sensor data from the sensor 40 indicative of a current value associated with the pressure (paragraph 21);
	determine, based on the sensor data, that the current value is greater than a predetermined threshold (paragraph 31, lines 1-2); and
	output instructions to increase the capacity of the compressor (paragraph 31, lines 3-4). 
	It is noted that the threshold of Shapiro is associated with a cooling load (paragraph 31, lines 1-3), and since a cooling load includes a latent cooling load the threshold is necessarily associated with a humidity of the volume of indoor air. Additionally, the system of Shapiro is operated to increase compressor capacity in the same manner as that required by the claim, and thus is considered to achieve the same outcome of changing the compressor outlet temperature to be a second temperature that is less than the first temperature, wherein the second temperature is effective to reduce the humidity of the volume of the indoor air via the refrigeration circuit when the controller is not in communication with the indoor unit.
	Shapiro does not explicitly teach an outdoor unit and an indoor unit of the split system in the manner as recited in the claim. However, Nakamura teaches that it is known to configure a refrigeration circuit by utilizing an outdoor unit 1 containing a compressor 2, a condenser 4 and a controller 15, wherein the condenser 4 is configured to transfer heat between circuit refrigerant and outdoor air, and to utilize an indoor unit 6 for an evaporator (Fig. 3). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Shapiro to utilize outdoor and indoor units as claimed and taught by Nakamura because it would prevent the cooling load from being increased by waste heat from the system.
	Shapiro is silent regarding the particular evaporator structure and thus does not explicitly teach that the evaporator 28 comprises a coil. However, Official Notice is taken that it is well-known in the art to utilize an evaporator coil. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Shapiro to utilize an evaporator coil as claimed in order to provide effective heat transfer at the evaporator. 
	Shapiro does not explicitly teach using a humidity set point for the volume of indoor air. However, Lord teaches maintaining user comfort by utilizing an indoor humidity set point (paragraph 34). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Shapiro by utilizing a humidity set point as claimed and taught by Lord because it would ensure the comfort of the user. 
	As to claim 3, Shapiro, as modified, teaches an evaporator 28 that necessarily has a coil temperature, and is in fluid communication with the refrigerant line 12 and in thermal communication with an indoor space (see abstract). The system of Shapiro is operated in the same manner as that required by the claim, and thus is considered to achieve the same outcome of lowering the evaporator temperature to condense water present in the air of the indoor space.
	As to claim 4, the modified system of Shapiro is operated in the same manner as that required by the claim, and thus is considered to achieve the same outcome of increasing latent heat of the evaporator during a heat exchange between the refrigerant and the indoor space.
	As to claim 5, Shapiro teaches using a variable speed compressor (paragraph 15), and thus the instructions to increase the capacity of the compressor include instructions to increase a speed at which the compressor operates.
	As to claim 6, the suction pressure at a compressor in a vapor compression system, such as is measured by Shapiro, is dependent upon heat exchange that occurs at an evaporator and thus necessarily corresponds to a humidity of indoor air thermally interacting with the refrigeration circuit.
	As to claim 21, Shapiro teaches that while two compressors are shown in Fig. 1, the system can use “any number of variable compressors”. Thus the modified system is considered to include an embodiment wherein only one compressor is contained in the outdoor unit.

Claims 7-8, 10-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2017/0030621) in view of and Goel (US 2019/0323722).
	As to claims 7, 11, and 13, Hung teaches an air conditioning system comprising:
 	a fluid line 155 configured to transport a refrigerant along a refrigeration conduit;
	a compressor 120 in fluid communication with line 155 and configured to move the refrigerant through the line, the refrigerant exiting the compressor necessarily having a first temperature;
	a condenser 130 in fluid communication with the fluid line 155 and configured to exchange heat between refrigerant and ambient air of an outdoor space, the condenser 130 having a blower 132 to force the ambient air therethrough;
	an evaporator 170 in communication with line 155 and configured to conduct a heat exchange between the refrigerant and indoor air of a conditioned space, the evaporator having a coil (paragraph 38) and thus a first coil temperature at which the refrigerant exchanges heat with the indoor air; and
	a controller 112 in communication with a first sensor 180 configured to measure a characteristic of the fluid line, wherein, responsive to determining that the characteristic is above a predetermined threshold, the controller 112 instructs the blower 132 to increase an amount of ambient air flowing through the condenser 130 such that heat exchange between refrigerant and ambient air is increased (paragraphs 20, 29, and 57). 
	Hung does not explicitly teach a second sensor configured to measure a humidity of an indoor space, wherein responsive to determining that the characteristic of the fluid line is above a threshold and the humidity of the indoor space is above a threshold the blower is controlled to increase ambient air flowing through the condenser and the compressor is controlled to increase capacity. However, Goel teaches a controller 150 in communication with a sensor 282/290, wherein the speed of a compressor is increased when humidity measured by sensor 282/290 is higher than a predetermined threshold (Figs. 1-2; paragraphs 59-60). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Hung to include a sensor as taught by Goel and to be operated such that when both the refrigerant characteristic measured by the first sensor is above the threshold and the humidity measured by the second sensor is above a threshold the blower is controlled to increase ambient air flowing through the condenser and the compressor is controlled to increase capacity because it would result in a system capable of effectively providing a comfortable environment for the user by controlling latent capacity to maintain indoor humidity within a desirable range.
	The modified system of Hung is operated to increase compressor capacity in the same manner as that required by the claim, and thus is considered to achieve the same outcome of causing the first coil temperature to change to a second coil temperature that is less than the first coil temperature. 
	As to claim 8, Hung, as modified, teaches second sensor 282/290 wherein the sensor is configured to also measure temperature of indoor air (Goel, Fig. 2A).
	As to claim 10, Hung, as modified, teaches detecting a pressure of a high-side refrigerant line, said pressure being necessarily associated with a humidity of air thermally interacting with the refrigerant.
	As to claim 12, Hung, as modified, is operated in the same manner as that required by the claims and thus the operation ins considered to increase a sensible heat of the refrigerant in the same manner as that claimed.
	As to claim 14, Hung, as modified, is operated in the same manner as that required by the claims and thus the operation is considered to increase a latent heat at the evaporator coil.
	As to claims 15 and 19-20, if a modified prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be obvious in view of the modified device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus, the methods as claimed would necessarily result from the normal operation of the modified apparatus of Hung.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Goel as applied above, and further in view of Shapiro.
	As to claims 9 and 18, Hung, as modified, does not explicitly teach that the characteristic of the fluid line includes one or more of suction temperature or suction pressure. However, Shapiro teaches that it is known to increase compressor capacity in response to a suction pressure being above a threshold (paragraph 31). Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Hung by including detected suction pressure in the control decision to increase the compressor speed as taught by Shapiro in order to apply the proper operating capacity to meet the required cooling load.

Response to Arguments
Applicant’s arguments, see page 9, filed 2/10/2022, with respect to the objection to the specification and the rejections under 35 U.S.C. 112 have been fully considered and are persuasive. Said objection/rejections have been withdrawn. 
Applicant’s arguments, see pages 9-11, filed with respect to the claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763